In an action to determine ownership of real property, the defendant appeals from an order of the Supreme Court, Queens County (Schulman, J.), entered April 21, 2011, which, inter alia, denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s untimely motion for summary judgment in view of her failure to offer any explanation for not serving the motion within 120 days after the filing of the note of issue, as required by CPLR 3212 (a) (see Brill v City of New York, 2 NY3d 648 [2004]; Soltes v 260 Waverly Owners, Inc., 42 AD3d 565 [2007]).
The appellant’s remaining contentions are either not properly before this Court or without merit. Rivera, J.P., Balkin, Chambers and Sgroi, JJ., concur.